BUFFINGTON, Circuit Judge
(dissenting.) In this case the court below, referring to defendant’s pillar drawing on its own property, which adjoined plaintiffs’ charged the jury:
“That if the pillars of coal which were left in the Diamond veiny as well as the rock vein, or any other vein, were removed immediately adjoining and outside and beyond the boundary of the plaintiff’s premises, coupled with the negligent use of explosives or othenoise, you may hold the defendant responsible for the injury occasioned to his premises, 'that is, to the surface and the building erected thereon.”
It seems to me this left the jury free to base a verdict for the plaintiff on two, if not three, different grounds: First, if the pillars “were removed immediately adjoining * * * the plaintiff’s premises, * * * occasioning the damage to the plaintiff’s premises’’; second, if the removal of such pillars was “coupled with the negligent use of explosives”; and, third, if the removal of the pillars was not coupled with the negligent use of explosives, but by some course covered by the phrase “or otherwise.”
That the first alternative, viz. the mere removal of pillars in the adjoining property, did not justify a recovery for damages to structures on adjoining property, is the settled law of Pennsylvania. McGettigan v. Potts, 149 Pa. 158, 24 Atl. 198; Matulys v. Coal Co., 201 Pa. 70, 50 Atl. 823. As to the second ground, the negligent use of explosives, the plaintiff’s proofs, by the witnesses who did the work or knew its character, not only negatively disprove any negligent use of explosives *312by them, but affirmatively show the usual and customary use of explosives by miners. As the third ground submitted to the jury by the phrase “or otherwise” was unsupported by any proof, it simply left the jury free to conjecture.
Satisfied as I am that this verdict should not, in view of the charge and the lack of proof, be sustained under the law of Pennsylvania as pronounced by its Supreme Court, I respectfully record this my dissent.